 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the appropriate unit.3Upon reconsideration of these differenteligibility rules, the Board is persuaded that the latter rule should beapplied not only to regular part-time employees but also to employeesperforming more than one function for the same employer.In view of the fact that Grubbs works a substantial number ofhours regularly each week in the appropriate unit, doing the samework as the other pressroom employee, we find that he has sufficientinterest in the terms and conditions of employment within the unitto entitle him to take part in the determination of a collective bargain-ing representative 4Accordingly, we find that Grubbs is an eligiblevoter and we shall overrule the challenge to this ballot and order itto be opened and counted.IT ISHEREBY ORDEREDthat the challenge to the ballot of Donald Leebe, and it hereby is, sustained and that the challenge to the ballot ofElven Grubbs be, and it hereby is, overruled ; andIT IS HEREBY DIRECTED that as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with theOcala Star Banner, at its Ocala, Florida, establishment, among theemployees in the unit set forth in the paragraph numbered 4 of theDecision and Direction of Election issued by the Board on July 25,1951, the Regional Director for the Region in which this case was heardshall, pursuant to National Labor Relations Board Rules and Regu-lations, within ten (10) days from the date of this Direction, open andcount the ballot of Elven Grubbs, and thereafter prepare and causeto be served upon the parties a revised tally of ballots, includingtherein the count of said challenged ballot.MEMBERMuRDOCK took no part in the consideration of the aboveOrder Directing Regional Director to Open and Count ChallengedBallot.3Van Raalte Company, Inc,95 NLRBNo 135;Charlotte Barth Howell and Van Schaackd -Company,etat, 95 NLRB 1028;Industrial Truck and Trailer Service Company,95NLRB 354;Howard Johnson,94 NLRB 1161;Evening News Publishing Company,93NLRB 1355;and cases cited therein.4To the extent that the cases cited in footnote 2 are inconsistent with this finding, thosecases are overruledLOOAL 57, INTERNATIONAL UNION OF OPERATING ENGINEERS AND ITSBUSINESSAGENT, JOHN WHITEandJOHN LAMANTIAand M. A.GAMMINOCONSTRUCTIONCO., PARTY TO THE CONTRACT.Case No.1-CB 128.December 11, 1951Decision and OrderOn April 10, 1951, Trial Examiner Alba Martin issued his Inter-mediate Report in the above-entitled proceedings, finding that the97 NLRB No. 52. LOCAL 57, INTERNATIONAL UNION OF OPERATING ENGINEERS 387Respondents had engaged in certain unfair labor practices, and rec-ommending that they cease and desist therefrom and take certainaffirmative action as set forth in the copy of the Intermediate Reportattached hereto, and also finding that the Respondents had not com-mitted certain other unfair labor practices, and recommending thatthe allegations of the complaint in connection therewith be dismissed.The Respondents filed exceptions to the Intermediate Report, a sup-porting brief, and several motions that the findings of the Trial Ex-aminer be set aside.'The Attorney General of Rhode Island wasgranted leave to file, and did file, a statementamimw curiae 2The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed 3 The Board has considered theIntermediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following modification.We, like the Trial Examiner, find that the Respondents have vio-lated Section 8 (b) (2) and 8 (b) (1) (A) by.the Union's contractualrelations with the Company and the hiring practices followed pur-suant to that relationship.The Trial Examiner, however, predicatedhis ultimate conclusion on a finding that the 1946 contract continuedin effect and that the Respondents violated the Act by continuingto enforce and give effect to the illegal clauses inthatcontract.Withthis we do not agree.On June 2, 1950, the Respondent Union by'The Respondents moved the Board to reopen the hearing or to direct a new hearingon the grounds that the Trial Examiner had erred in permitting the introduction of back-ground evidence,that the Company should be added as a party respondent,and thattestimony regarding the physical ability of Lamantia,the charging party, should be taken,We have considered these motions, and they are hereby denied.N. L R. B V. Luzerne Hideand Tallow Company,188 F. 2d 439, enforcing 89 NLRB 989;National Union of MarineCooksand Stewards,C. I. 0. (George C. Quinley),92 NLRB 877.2The Attorney General of Rhode Island objects to the statement in the IntermediateReport that Rhode Island's licensing law has not been strictly enforced in recent years.We do not consider the Trial Examiner's statement necessary to a disposition of the issuesherein and,accordingly,we do not adopt or rely upon it. The record,however, conclu-sively proves that the lack of a license was not a reason for the discharge of Lamantiaand that the licensing law was not complied with by the employer on the project involvedin this case.As we are concerned only, so far as the licensing law is concerned,with thefact that failure to obtain such a license was not an element in Lamantia's discharge, wehereby deny the Respondents' motion that testimony be taken with respect to the enforce-ment of the licensing laws in Rhode Island.3Except as herein stated.At the hearing the Respondent offered to prove that Lamantia,the charging party, was receiving disability payments from an insurance company at thetime when he was attempting to get employment and holding himself out as physicallyable to work.The Trial Examiner rejected this offer of proof,and the Respondent urgesthat the evidence it offered is relevant and material to the consideration of Lamantia as acredible witness.We believe that this contention has merit,and we have considered thisoffer of proof.Lamantia's testimony,however,in the main is substantiated by other posi-tive evidence.Moreover,the essential facts upon which the Trial Examiner has basedhis conclusion are proved by evidence other than the testimony of Lamantia.Accordingly,we find that the Respondent has not been prejudiced by the Trial Examiner's rejectionof its offer of proof that Lamantia was receiving disability compensation at the time hewas discharged from the Company's employ. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDits authorized officials including RespondentWhite (who adminis-tered the contract as the business agent of the'Respondent Union)executed an agreement to run until December 31, 1951.This contractincorporated by reference the "other working rules and conditions"set forth in the contract of March 5, 1946, which provided for hiringby referral from the Respondent Union and required membershipin the Respondent Union within 3 days after employment as a con-dition of employment.We find that by the execution of this con-tract-the contract of Jnne 2, 1950-the Respondents joined with theCompany in creating the conditions which would result in discrim-ination and that they thereby attempted to cause the Company todiscriminate against employees in violation of Section 8 (a) (3)thereby violating Section 8 (b) (2), and likewise coerced and re-strained employees in violation of Section 8 (b) (1) (A).Like theTrial Examiner, we also find that the Respondents actually causedthe discriminatory discharge of John Lamantia in violation of Sec-tions 8 (b) (2) and 8 (b) (1) (A) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Local 57, International Unionof Operating Engineers, its officers, representatives, successors, andagents, including Respondent John White, shall :1.Cease and desist from :(a)Giving effect to or requiring the enforcement of those pro-visions in the June 2, 1950, contract and incorporated working ruleswith M. A. Gammino Construction Co., or to any extension, renewal,modification, or supplements thereto, or any superseding contracts,which require clearance from the Union as a prerequisite to hiringand membership in the Union within 3 days after employment as acondition of continued employment.(b)Operating a hiring-hall referral-card system under an exclusiveemployment arrangement with Gammino which requires nonmembersof Respondent Local to obtain' referral cards from Respondent Localand pay it working assessments in order to work for M. A. GamminoConstruction Co.(c) In any other manner causing or attempting to cause M. A.Gammino Construction Co. to discriminate against employees in vio-lation of Section 8 (a) (3) of the Act.(d)Restraining or coercing employees of M. A. Gammino Construc-tion Co. in violation of Section 8 (b) (1) (A) of the Act in the exerciseof their right to refrain from any and all concerted activities listedINew York State Employers Association,at at.,93 NLRB 127. LOCAL 5 7, INTERNATIONAL UNION OF OPERATINGENGINEERS 389in Section 7 of the Act except to the extent that such rights may beaffected by an agreement requiring membership in a labororgani-zation asa condition of employment as authorized by Section8 (a) (3)of the Act.-2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Immediately write M. A. Gammino Construction Co., and senda copy to John Lamantia at 55 Caporal Street, Cranston, RhodeIsland, stating that they withdraw all objections to employment ofJohn Lamantia by M. A. Gammino Construction Co. with the samerights and privileges it grants to all employees.(b)Make whole John Lamantia for any loss of pay he may havesuffered by reason of the Respondents' discrimination against him inthe manner provided inPen and Pencil Workers Union, Local 19593,91 NLRB 883, and F.W. Woolworth Company,90 NLRB 289.(c) Immediately write M. A. Gammino Construction Co. that itwill not demand or insist upon enforcement of or give effect toany clauses in any contract with it or to any hiring-hall referral-cardsystem heretofore practiced by them, which require clearance from theUnion as a prerequisite to hiring, which require membership in theUnion within 3 days after employment as a condition of continuedemployment, and which require nonmembers of Respondent Localto obtain referral cards from Respondent Local and pay it workingassessmentsin order to work for M. A. Gammino Construction Co.(d)Post in conspicuous places in Respondent Local's office or unionhall in Providence, Rhode Island, where notices to membersare cus-tomarily posted, copies of the notice attached hereto as Appendix A.'Copies of said notice, to be furnished by theRegionalDirector for theFirst Region, shall, after being duly signed by officialrepresentativesof Respondent Local, and by Respondent White, be posted by saidRespondents immediately upon receipt thereof and maintained bythem for a period of sixty (60) consecutive days thereafter.Reason-able stepsshall be taken by said Respondentsto insurethat saidnoticesare not altered, defaced, or covered by any othermaterial.(e)Mailto the Regional Director for the First Region signedcopies of the notice attached hereto as Appendix A, for posting, M.A. Gammino Construction Co. willing, at the office and place of busi-ness of Gammino in Providence, Rhode Island, in places where noticesto employees are customarily posted.Copies ofsaidnotice, to befurnished by the Regional Director for the First Region, shall, afterbeing signed by Respondent Union's representative, be forthwithreturned to the Regional Director for posting.6 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words"A Decreeof the United States Court of Appeals Enforcing."986209-52-vol. 97-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps they havetaken to comply herewith.IT IS FURTHER ORDERED that the complaint insofar as it allegesthreats of bodily injury be, and it hereby is, dismissed.MEMBERS HOUSTON andMURDOCKtook no part in the considerationof the above Decision and Order.Appendix ANOTICETo ALLMEMBERS OFLOCAL 57, INTERNATIONAL UNION OF OPERATINGENGINEERSAND TO ALLEMPLOYEESOF M. A.GAMMINO CONSTRUC-TION CO.,PROVIDENCE,RHODE ISLANDPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE, LOCAL 57, INTERNATIONAL UNION OF OPERATING ENGINEERSAND JOHN WHITE, BUSINESS MANAGER, WILL NOT enforce, attemptto enforce, or give any effect to any clause in any collective bar-gaining agreement with M. A. GAMMINO CONSTRUCTION Co.,Providence, Rhode Island, or to any extension, renewal, modi-fication, or supplements thereto, or to any superseding con-tracts, or to any working rules referred to in any contract withthe above-named company, which require clearance from theabove-named union or membership in the above-named unionwithin 3 days after employment as a condition of employment.WE WILL NOT enforce, attempt to enforce, or give any effect to anyworking rules conditioned or customs of our trade which requireemployees who are not members of the above-named union topay working assessments while working, in order to work for theabove-named company.WE WILL NOT Cause, or attempt'to cause, F. A. 'GAMMINO CON-STRUCTION CO., its officers, agents, successors, and assigns, to dis-charge or otherwise discriminate against employees in regard totheir hire or tenure of employment or any term or condition ofemployment in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any manner restrain or coerce employees ofM. A. GAMMINO CONSTRUCTION Co., its successors or assigns, in theexercise of the right to refrain from engaging in any or all ofthe concerted activities guaranteed in Section 7 of the Act, except LOCAL 57, INTERNATIONAL UNION OF OPERATING ENGINEERS 391to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILLMAKEJohn Lamantia whole for any loss of.pay he mayhave suffered as a result of our discriminatory action against him.WE HAVE notified M. A. GAMMINO CONSTRUCTIONCo.that we willnot demand enforcement of or give any effect to any clauses inany contract with it or any working rules or conditions or cus-toms which require clearance from the union, membership in theunion within 3 days after employment, and the payment by non-members of working assessments to the union, in order to work forGAMIMINO.WE HAVE also notified the above-named company that we havewithdrawn all objections to the employment by it of JohnLamantia.Dated----------------Dated----------------LOCAL 57, INTERNATIONAL UNIONOF OPERATING ENGINEERS,Union.By --------------------------------(Representative)(Title)JOHN A. WHITE, SR.(Business Manager)By --------------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderIntermediate Report and Recommended OrderUpon a charge filed August 4, 1950, served upon Respondents August 5, 1950,and an amended charge filed September 5, 1950, by John Lamantia, an individual,herein called Lamantia, the General Counsel of the National Labor RelationsBoard, herein called the General Counsel and the Board, by the Regional Direc-tor for the First Region (Boston, Massachusetts), issued his complaint datedNovember 20, 1950, against Local 57, International Union of Operating Engineers,herein called Respondent Local or the Union, and John White, its business agent,herein called Respondent White, or White, sometimes referred to jointly hereinas Respondents, alleging that Respondents had engaged in and were engagingin unfair labor practices affecting commerce within the meaning of Section 8(b) (1) (A) and 8 (b) (2) and Section 2 (6) and (7) of the National LaborRelations Act as amended, 61 Stat. 136, herein called the Act.Copies of thecharge and the complaint, together with notice of hearing, were duly servedupon the parties.The complaint and notice of hearing were not served uponM. A. Gammino Construction Co., named as party to the contract, herein calledGammino. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint alleged, in substance,that Respondents, by their officers, agents, organizers, and representatives, fromon or about July 3, 1950, restrained and coerced the employees of Gammino andcaused or attempted to cause Gammino to discriminate against employees byexecuting an agreement with Gammino which required, and by compelling, as acondition of employment, membership in or approval by Respondent Local, bycompelling Gammino to discharge Lamantia on or about July 3, 1950, and there-after refuse to reinstate him ; and that Respondents further restrained andcoerced the employees of Gammino by threatening bodily harm to Lamantia,and by executing an agreement with Gammino which required Gammino to dis-criminate against employees or applicants because of membership or nonmem-bership in Respondent Local."Prior to the hearing Respondents filed with. the Regional Director motionsfor a bill of particulars and to add M. A. Gammino Construction Co. as anindispensable party respondent to the case, which motions were referred totheTrialExaminer for action.Respondents filed answers acknowledgingservice *of the charge and amended charge, pleading no knowledge as to thealleged commerce facts, admitting that Respondent Local is a labor organization,and denying the commission of any unfair labor practices.Pursuant to notice a hearing was held on December 4, 5, and 6, 1950, atProvidence, Rhode Island, before Alba B. Martin, the undersigned Trial Exam-iner duly designated by the Chief Trial Examiner.The General Counsel andboth Respondents were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the beginning of the hearing the Trial Examiner granted the motion for abill of particulars in part and denied it in part.The motion to add Gamminoas a party respondent was denied. Early In the hearing and again after theGeneral Counsel rested his case, Respondents moved for dismissal of the com-plaint on the grounds,inter alia,that assumption of jurisdiction would noteffectuate the policies of the Act and that the General Counsel was estoppedfrom proceeding against a company engaged in the construction industrybecause of certain statements made by Robert N. Denham during his tenureof that office.When first made, decision on Respondents' motions was reserved.As Denham's statements referred to union-security clauses permitted underthe Act as amended, and as the findings and conclusions below indicate union-security clauses and arrangements not permitted under the Act as amended,the motions are hereby denied.When last made the motions were denied.Atthe conclusion of the hearing the parties had oral argument.A memorandumof authorities was received from Respondents.Upon the entire record in the case and from observation of the witnesses,I make the following :FINDINGS OF FACTI. THE BUSINESS OF M. A. GAMMINO CONSTRUCTION CO.M. A. Gammino Construction Co., a Rhode Island corporation with principaloffice in Providence, Rhode Island, is a general contractor and builderengagedin the construction of roads, bridges, and airports.During the year beforethe hearing it did construction work under contract with State highway com-missions in Rhode Island valued at approximately $978,000, in Connecticutvalued at approximately $1,500,000, and in Massachusetts valued at approx-imately $670,000.For the Rhode Island job, the construction of new runwayson anairport serving two interstate airlines, the Company purchased from LOCAL 57, INTERNATIONAL UNION OFOPERATING ENGINEERS 393States other than Rhode Island, raw materials consisting of concrete and wiremesh valued at approximately $80,000.For the Connecticut job, the buildingof a bypass around Hartford, Connecticut, to accommodate express highwaytraffic from northern Connecticut and Massachusetts, the Company purchasedfrom States other than Rhode Island and Connecticut raw materials con-sisting of steel and cement valued at approximately $170,000.For the Mas-sachusetts job, the construction of a highway, the Company purchased fromStates other than Rhode Island raw materials consisting of traprock, steel, andpipe, valued at approximately $40,000.In addition during 1950, the Company purchased shovels and cranes valuedat approximately $200,000, and back dumps and trucks valued at approximately$90,000, which were shipped to it from States other than Rhode Island.The Company employs from 200 to 1,000 employees, depending upon the natureand amount of work it is performing. It does all its bookkeeping, keeps itspayrolls, and pays all bills wherever incurred, at its main office in Providence,RhodeIsland.It is concluded that M. A. Gammino Construction Co. is engaged in commercewithin themeaning ofthe Act and that it will effectuate the policies of theAct for the Board to exercise jurisdiction.'II.THE ORGANIZATION INVOLVEDLocal57, International Union of Operating Engineers,is a labor organizationwithin the meaning ofthe Act.Atall times mentioned herein its business agentor manager was John A. White, Sr., referred to herein as John White,RespondentWhite, and White.III.THE UNFAIR LABOR PRACTICESA. The contracts1.The factsRespondent Local and Gammino entered into a written contract March 5, 1946,referred to herein as the 1946 contract,containing the following pertinentclauses :SECTION 3.The Contractor shall have the right to select operators fromthe Local in accordance with the type of service to be performed.When oper-ators cannot be furnished by the Local within twenty-four hours the Con-tractor shall have the right to employ without regard for Union affiliation,provided, non-union operators so employed are eligible and secure member-ship in the Localnot later than three days after being employedor be re-placed by Union Operators.(Emphasis supplied.)SECTION 5.It is 4greed that all wages and working conditions will befound in the Working Rules of the "Operating Engineers Local" as approvedby the International, now in effect in the State of Rhode Island.SECTION 6.This agreement shall become effective as of the date affixedhereto, and shall continue in full force and effect until one Party, signatoryhereto, shall have notified the other Party, signatory hereto, of a desire fora change in any or all of its sections.Within sixty days after receipt ofsuch notice in writing the Parties shall meet for the purpose of renewing orrevising any or all of its sections.' Stanislaus Implement and Hardware Company, L2mited,91 NLRB 618 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe working rules referred to in section 5 of the contract provided in part asfollows :20.An engineer desiring to quit his job shall notify his employer andBusiness Agent, and a competent engineer shall be furnished in his placeto continue the job.Engineers not complying with this rule shall be finedat the option of the local.21.No engineer shall be hired by an employerunlesshe has in his pos-session andpresents to said employer a referral cardissued to said engineerand directed to said employer by the local union and signed by the BusinessManager thereof.(Emphasis supplied.)The wage provisions of the 1946 contract have been amended one or more times,but the above clauses in the contract and the working rules have not been al-tered.A vice president of Gammino testified that insofar as he knew,no partyto the 1946 contract had given notice under section 6 thereof of a desire tochange any of its sections.An employee of Respondent Local testified that hebelieved such notice had been given in writing,but no such written notice wasoffered in evidence or any reason given for the failure to do so.The 1946 contract and all changes in it were negotiated for Gammino by theRhode Island Road Builders Association,referred to herein as the Association,which has negotiated all contracts and changes for its members,includingGammino, from the time of its formation between 1935 and 1940 until the presenttime.Until June 2, 1950, any such contracts and changes negotiated by theAssociation were entered into by the contractor and the Union.On June 2, 1950, the Association itself, on behalf of its contractor-members,including Gammino, entered into a written contract(referred to herein as the1950 contract),with Respondent Local, running until December 31, 1951, whichaltered the existing wage scale and provided in addition :It is further agreed that theexistingcontractbetween the partiesas to allother working rules and conditionsshall remainin full force and effect.(Emphasis supplied.)At this time no contracts were entered into between the contractors and theUnion.Insofar as the record discloses, no election has been held under Section 9 (e)of the Act since the effective date of the 1947 amendments.Prior to the execution of the 1950 contract there was noexistingcontractbetween the partiesto that agreement:the* Union and the Association.Thelast previous contract and some changes in it-the 1946 contract-althoughnegotiated by the Association was actually entered into by Gammino and theother contractors individually.Gammino's president,signatory to the 1950contract as president of the Association,credibly testified that it was his under-standing that except as modified by the 1950 contract,the individual contractsbetween the individual contractors and the Union remained in full force andeffect.He credibly testified in effect, and it is found,that the above-quotedclause of the 1950 contract referred to the rules and conditions established inthe 1946 contract with its incorporated working rules,that "the conditions re-mained the same," that there have been no changes in the hiring procedure sinceabout 1940.The reference in the 1950 contract to anexistingcontract and theprovision that such existing contract shallremainin effect confirms this inter-pretation.It is held that the 1946 contract between Gammino and the Unionwas in effect at the time of the execution of the 1950 contract and for at least6 months before, and that it continued in effect thereafter. LOCAL 5 7, INTERNATIONAL UNION OF OPERATING ENGINEERS 395Joseph R. Murray, a lawyer-employee who has worked for Respondent Localsince 1942, and is now in charge of its office under Respondent White, testifiedthat according to his observation Respondent White's duties are "to negotiatecontracts and he sees that the contracts are lived up to . . ."2.ConclusionsIn two respects the 1946 contract with its incorporated working rules providesfor a greater degree of union security than is permitted by the Act as amended :in its provision that "no engineer shall be hired" without a referral card fromthe Union, and in its provision requiring membership in Respondent Local within3 days after employment as a condition of employment.Under this contract, as distinguished from the contract under consideration inAmerican Pipe and Steel Corporation,93 NLRB 54, clearance from the Union isa prerequisite to hiring ; the contract thereby creating a hiring-hall arrangementno longer permitted under the Act.Section 3 of the 1946 contract requires membership in Respondent Local wflthin.3 days after employment as a condition of employment whereas the Act asamended permits contracts requiring membership in a union as a condition ofemployment only when employees are allowed 30 days to join.By continuing to enforce and give effect to the illegal clauses in the 1946contract during the 6-month period before the filing and service upon Respondentsof the original charge,' and since, Respondent Local and Respondent White, whosigned the 1946 contract as business manager and who was entrusted and chargedwith enforcing it, joined with Gammino in creating the conditions which wouldresult in discrimination.They thereby attempted to cause Gammino to dis-criminate against employees in violation of Section 8 (a) (3) of the Act, therebyviolating Section 8 (b) (2).employment to all employees who might desire to exercise the protected rightto refrain from joining a union, thereby violating Section 8 (b) (1) (A).'B.Hiring-hall practices1.The facfsIn- explanation of the parties' intentions in the above-quoted clause of the1950 contract, Joseph R. Murray testified:Well, from the beginning of the construction trades industry, there arecertain rules and conditions that have been followed as part of, let's callthem, the working conditions that exist.They're known by both the con-tractor and by the Union . . . It's just a custom of the trade. That's whatthey mean by the working rules and conditions.Rocco Caruolo, a member of Respondent Local, 'asked why he was sufficientlyinterested in the trouble " at the Hillsgrove Airport on July 3, 1950, to drive outto it, replied :Every member, if I'm correct, to the best of knowledge, has a right. I guessit's an international law in the Operating Engineers that, 'if they go by ajob. they see any equipment running, if they inquire if it's a Union job andif there's a Union operator on the machine.2 Cf.Cat hey Lumber Company,86 NLRB 157, 24 LRRM 1608,enforced January 22, 1951,185 F. 2d 1021(C. A. 5).8New York State EmployersAssociation,Inc, and Red Star Express Lines of Auburn,Inc.,93 NLRB 127.Considered herein under"The hire and discharge of Lamantla." 396DECISIONSOF NATIONALLABOR RELATIONS BOARDJoseph R. Murray,who is in charge of issuing referral cards for RespondentLocal, testified that when an employer requested an operator the Union's prac-tice "is to send the best man to the job," that when an operator desires to quitit is his duty to notify the employer and business agent before quitting, andthereupon the Union makes an effort to furnish a competent engineer in hisplace.Murray testified that the last sentence of paragraph 20 of the workingrules applies only to members of Respondent Local.The Union keeps a file byjob classification-such as shovel operator,bulldozer-operator,etc.-of thoseworking and those not working, but does not classify as to membership andnonmembership in the Union.Nonmembers of the Respondent Local, andmembers of other locals of the same international union, when referred to ajob by Respondent Local, pay a weekly working assessment to Respondent Localfor each week they work.Murray believed that this assessment was less thandues in Respondent Local.Members of other locals would presumably be re-quired to pay dues to their own locals while paying working assessments toRespondent Local.Charles Traficante,a construction foreman, testified that operating engineers,when newly employed,"u'sually showed up with a referral card," that if onedid not have a referral card, Gammino called the union office"and asked themto clear the man for us";all operating engineers either had a referral cardbefore hired or "had" to get one after they were hired.Thomas Gammino,vice president of the Company,testified that on thoseoccasions when he himself hired an operator,"I never have them report towork unless they go to the Hall first,"that most of the time nonmembers ofRespondent Local are cleared with Respondent Local before going to work,although in emergencies they sometimes go to work first. In the event ofemergency employment"They'd have to be cleared out before that night, if Iremember correctly;they had to."Thomas Gammino testified that from the jobsmost of the hiring of operators was done by his brother,Byron Gammino,super-intendent of equipment,repair, and maintenance.Arthur Bussey, the timekeeper,testifiedwithout contradiction that within2 or 3 months before July 3, 1950, Roland W.Burt had come out to the jobfrom the Union and told him or the superintendent that a given man "wouldhave to go get cleared through the Union or he couldn'twork."Joseph R. Murray testified that paragraphs 20 and 21 of the working rules,as set forth above, are still followed by the Union and the contractors.The evidence shows that since August 1947 the Union has given referral cardsfor work at Gammino's to 14 operators who were not at the time members ofany union,8 of whom were given the referral cards at the specific requests forthose individuals by Gammino.The record is silent as to whether or whenthese 14 employees became members of Respondent Local.2.ConclusionsThe evidence indicates that in their supplying of men to Gammino,Respondentsoperate an illegal hiring arrangement, irrespective of whether it is pursuant toany contract with Gammino or the Association.Joseph R. Murray testified that...from the beginning of the construction trades industry,there are certainrules and conditions that have been followed as part of...the working condi-tions that exist."He testified also that paragraph 21 of the Union's workingrules(set forth above, and providing that no engineer shall be hired by an em-ployer without a referral card,from the Union) is still followed by the Union andthe contractors.Rocco Caruolo indicated that eternal vigilance is practiced by LOCAL 57,. INTERNATIONAL UNION OF OPERATING ENGINEERS 397"every member," pursuant to what he thought was "international law in theOperating Engineers" to discover whether each job he passes is a "Union job"and whether "there's a Union operator on the machine." Thomas Gammino,who admitted on cross-examination that he had never read the 1946 contract ofthe working rules referred to therein, until he was on the witness stand, statedthat when he hires operators himself for the Company's jobs, he always hasthem report to the union hall before reporting for work.Foreman Charles Trafl-cante, who admitted he was not familiar with any contractual provisions, statedthat if newly employed operating engineers did not have a referral card fromthe Union, Gammino called the union office "and asked them to clear the man forus," that all operating engineers "had" to have a referral card from the Union.Since August 1947 the necessity of obtaining a referral card from RespondentLocal signed by Respondent White in order to work at Gammino's has cost atleast 14 workmen, who were not members of Respondent Local, the payment of aweekly working -assessment to Respondent Local for each week they worked.The illegality in the referral-card system practiced by Respondents in theirdealings with Gammino lies in thenecessitythat nonmembers of RespondentLocal have referral cards either before or just after they begin their employmentwith Gammino, and in the exaction of working assessments from nonmemberswho- are given referral cards.The testimony shows that such necessity exists,regardless of its source, and that regardless of any contractual clauses Gam-mino's officers and supervisors who employ engineers are aware of this necessityand take care to meet its demands. It is held that by their practicing the re-ferral-card system as it now exists, with its element of necessity and- its workingassessments,Respondents have caused Gammino to discriminate against em-ployees in violation of Section 8 (a) (3), thereby infringing Section 8 (b) (2) ;and have also restrained and coerced employees in their rights, guaranteed inSection 7, not to join or assist Respondent Local, thereby violating Section 8 (b)(1) (A).-0. The hire and discharge of La'mantia1.The factsAt a time when Gammino was digging trenches and laying pipe under water,conditions hazardous for the workers at an airport in Rhode Island, it haddifficulty finding a competent drag-line operator to operate its Marion crane,which was then being used to dig ditches.On Friday, June 30, 1950, Gammino'sMaster Mechanic Joe Fiore complained to its President Frank Gammino, andGammino's superintendent on the job, Tim Farone, complained to Vice-PresidentThomas Gammino, that the operator on the Marion crane had been fired and anew one was needed.Frank Gammino replied to Fiore that if the Union couldn'tsupply a competent operator by the beginning of the next working day-Monday,insofar as the record shows-he should hire John Lamantia, "with the under-standing that, if there was another operator reporting from the Hall, the mancouldn't go to work."That afternoon Frank Gammino transmitted the com-plaint about incompetent operators to Respondent John White, business managerof the Respondent Local, its only full-time official and its main functionary incarrying out its business.With emphasis Frank Gammino demanded of White acompetent operator by the next working day, and added that if one couldn'tbe found in that limited time, he would try out Lamantia, who had previouslyworked for Gammino in Connecticut.White replied that he would certainlyhave a man on the job at the designated time. That evening Thomas Gamminodemanded a competent operator of Joseph R. Murray, whom he reached on thetelephone.Murray replied he would meet the demand. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDSunday morning,July 2, Fiore telephoned Charles Traficante,one of Gam-mino's foremen,that he had a "tough job to perform,"that on orders from FrankGammino he had to hire Lamantia to go on the "rig." Traficante replied hewould do it for Fiore.That evening Traficante telephoned Lamantia, told himto report to work on the Marion crane the following morning, and to try to getthere a little early "so we can have some trenches opened up."To Lamantia'squestion,"How about the Union,"Traficante replied,"That will be taken careof.It'sFrank's orders."Lamantia was not a member of Respondent Localand had had considerable"trouble" with it.He was a member of a sister localin Connecticut.Meantime,on Saturday morning, July 1, another operator,John E. Adams, amember of Respondent Local for 8 years, was issued a referral card at the unionoffice for the same job that Lamantia was hired to fill.Monday morning, July 3, Lamantia arrived at the airport at about 7 o'clockor a little before, and began working on the Marion crane.At about 7 o'clock,or a little after,Adams arrived,showed or banded the timekeeper,Arthur Bus-sey, the referral card, filled out a tax withholding blank in the time office, andthen Bussey pointed out to him the Marion crane and told him that was the onehe was to work on. As Adams walked towards his car,parked near the timeoffice, he noticed that the boom of the crane was moving.He drove to the crane,about one-fourth mile distant, found Lamantia operating it, told him he hadbeen sent down there to run the rig, and when Lamantia refused to yield it,drove back to the time office.From there he.telephoned Respondentwhite atthe union office, told white that Lamantia was on the machine.White replied,according to Adams' uncontradicted testimony,-... that's kind of hard to believe . . . You were hired to go on thatmachine . . . That'syour job . . . You were hired by Gammino for thatjob . . . You go back out to the machine and tell the fellow that you werehired for that job . . . If they don't put you on that machine...tell theother boys not to go to work.Adams thereupon returned to the crane,again told Lamantia he was hired for thejob, and again Lamantia refused to yield.,Adams then"told the fellows that I know that were on the job that there wasa man running the rig that I had been assigned to, that I had been hired out torun."Also he told the engineers with whom he spoke to"come off the job."Asked whether heaskedthem ortoldthem,Adams replied,"I told them to getoff."He testified that he "believe(d)" he told them that this was orders ofRespondent White.He told the man running a weld-point pump to stay on thejob and not to leave the pump. All the other operators left their work andwalked toward the time office.Some of them,not knowing Lamantia's identity,called to him at work on his rig as they passed`that they were striking becauseof Lamantia.Pursuant to Adams' telephone call, Respondent white sent Roland W. Burt, atrustee and auditor of Respondent Local, to the airport to"see Adams and seewhat the trouble is down there" or "to see what's the matter with him."According to Arthur Bussey, the timekeeper,who appeared to me to be a par-ticularly honest, credible witness, Burt told the men, as they were milling aroundhis car parked a few feet from the time office, that they were not to go back towork until Lamantia was off the job. Bussey then telephoned Byron Gam-mino, brother of Frank and Thomas and superintendent of equipment,repair,and maintenance for the firm,reported the situation,and received instructions LOCAL 57, INTERNATIONAL UNION OF OPERATING ENGINEERS 399to tell Lamantia he would have to leave. Bussey passed this order on to La-mantia, who thereupon left the rig and came to the time office;and to Burt, whorelayed the information to Respondent White over the telephone and receivedhis instructions to "put the men back on their jobs."Burt then told the mento return to their jobs,that it was orders from the office.He did not specifywhich office,but Burt testified he was well known as a member of the Union andthat all the men on the job were either members of the Union or had referralcards from it.He was not employed by Gammino.The men then started to,disperse towards their equipment,and as they did so Thomas Gammino drove up.According to the testimony of Charles Traficante,a construction foreman whoalso impressed me as a truthful,credible witness, and whose testimony is cred-ited,the men dispersed toward their machines immediately after Lamantia leftthe Marion crane, although Adams did not take over the Marion until someminutes later.Thomas Gammino directed that Adams should take over the rigand drove him out to it. Lamantia stayed around the time office for a few min-utes and then left the property.The testimony shows that in Lonsdale,Rhode Island, in about 1943 Lamantia,crossed the picket line of a building trades strike.Lamantia testified withoutcontradiction that in Rhode Island "I had to go out and look for jobs that wasnon-union because I had a family to support,"that the only lqcal with which hehas had trouble is Respondent Local, that Respondent Local has "deprived meout of a living."Arthur Bussey testified,without contradiction,that when,new operators reporton the job they sometimes report to him at the time office before going to workon a machine,and sometimes they do not.His practice is to drive-around thejob every morning at about 7: 30 o'clock, and when on such round he finds a newoperator on a machine he obtains such information from him as is needed forpayroll, tax,and social security purposes.Lamantia knew of this practice byBussey, because they had worked on the same job for Gammino in Hartford,Connecticut,in 1949. In view of these facts no significance is attached to thefact that Lamantia went directly to the crane and began working whereas Adamsreported first to Bussey and filled out a form.2. ConclusionsLamantia was hired by Foreman Traficante who had implied authority fromFiore to make the contact with Lamantia and employ him.Traficante took overthe mission from Fiore as a favor to Fiore, who had specific orders concerningthe employment of Lamantia from Frank Gammino, president of the corpora-tion.That Traficante had authority to employ Lamantia is beyond question,since that authority came from the president of the corporation,whose authorityto employ whomsoever he pleased was in no way reduced by a legal collectivebargaining agreement.Assuming that Frank Gammino's instructions to Fiore were' that he shouldemploy Lamantia with the understanding that in the event another operatorreported at the job from the union hall Lamantia could not have the job and theother man could-it is clear that no such understanding was had between Trafi-cante,who actually hired him,and Lamantia.Lamantia was hired outrightby Traficante with no reservations whatsoever,and was told to report to workthe next morning on the Marion crane, on which Lamantia had worked beforein Connecticut.It is held that Lamantia was employed by Gammino as of thetime of the telephone conversation between Traficante and Lamantia Sunday 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDnight, July 2, 1950.He actually performed on the job the following morning fora few minutes before he was discharged.5The testimony is clear that Lamantia's di'sc'harge was caused by RespondentLocal and Respondent White in enforcement of their invalid hiring-hall contractand practices, and for the purpose of depriving Lamantia of his right to work inRhode Island without joining or paying tribute to Respondent Local and ofsecuring the job for Adams, who had a referral card.The other operators lefttheir machines in response to the command of John E. Adams, a long-time unionmember, who was acting on the specific orders of Respondent White, speakingfor Respondent Local, to "tell the other boys not to go to work." It is found thatAdams relayed this order from White to the employees and that the employeesstruck pursuant to the order and for the purpose of forcing Gammino to dis-charge Lamantia. It is found further. that the discharge of Lamantia, at thedirection of Byron Gammino who had authority to hire and discharge operators,was caused by the economic action of the employees for which Respondents wereresponsible.It follows that by causing Gammino to discharge Lamantia asfound above, Respondent White and Respondent Local violated Section 8 (b)(2) of the Act and also Section 8 (b) (1) (A) a It is so held.'5 In view of which, and in view of the fact that no mention of any physical disabilitywas made when Lamantia was removed from the job for other reasons, Respondents' prof-ferred evidence that Lamantia was disabled because he was then receiving disabilitypayments from an insurance company for an injury earlier suffered was rejected by theTrial Examiner-correctly,it is submitted.eClara-Val Packing Company,87 NLRB 703Respondents contend, in effect, that Lamantia was discharged because he did not havea license to operate the rig in Rhode Island.The only evidence in support of this conten-tion is that Lamantia did- not have a license and that when Thomas Gammino arrivedat the scene of the trouble on July 3, 1950, after Lamantia had left the rig, after Burthad told the men to return to work, and after the men had started back towards theirmachines,Thomas Gammino said to a number of men-as he testified-"Which operatorhas the referral card, a book,and a license around here, and that's the man who's goingto run the rig " This testimony is not credited.As they were discussing the employmentof Lamantia and actually hiring him,no mention of a license or lack of it was made byFrank Gammino,Joe Fiore,John White,Thomas Gammino, Joseph R Murray, or CharlesTraficante.Nor did White mention to Adams or Burt that Lamantia did not have alicense, nor Adams or Burt to the men.Had the absence of a license been a factor in thedischarge of Lamantia,surely the matter would have been discussed by somebody beforethe arrival of Thomas Gammino on the scene that morning.Further,Thomas Gamminotestified that there were only five or six operators in the State of Rhode Island who werequalified and capable of handling the Marion crane, and that Lamantia was one of themIn addition,Frank Gammino testified that he knew Lamantia did not have a license inRhode Island when he told Joe Fiore to hire him,and that Fiore knew it also;but thisdid not stop them from taking the initiative to employ him.Lamantia was refused alicense by the Board of Examiners of Hoisting Engineers of the State of Rhode Islandin about 1942 or 1943 when licensing began in that State, but since then,according tohis testimony,he has worked off and on at his trade in Rhode Island and no one in employ-ing him ever asked him whether he had a license.He testified that he was never denieda job or been terminated from a job because he did not have a licenseCharles Traficantetestified that prior to the filing of the charge in this case he did not know whether anyof the operators on his jobs had or did not have licenses, that "Immediately after thiscase came up, I made it my duty to see the other operators on the job and ask them if theyhad licenses."He found thatsomehad had licenses but had not renewed them whenthey expired;that others never had licensesHe told all operators who did not havelicenses to get them immediately,but he did not check up to see whether his instructionshad been obeyed.It thus appears that with whatever zeal the licensing law was originally enacted andearly enforced in Rhode Island, it has not been strictly enforced in recent years and ithad nothing to do with the discharge of Lamantia on July 3, 1950.It is so found. LOCAL 57, INTERNATIONAL UNION OF OPERATING ENGINEERS 401D. Threat of bodtily harm to LamantiaTraficante and Lamantia testified credibly that during the period of timewhen nobody was on the Marion crane,Rocco Caruolo,a member of RespondentLocal but not an officer, arrived on the scene and threatened to break Lamantia'shead open if he got back on the crane.Caruolo testified that he swore atLamantia but did not threaten him.The version of Traficante and Lamantia iscredited.Caruolo denied that Respondent White sent him to the scene of thetrouble that morning, stated that he went because while having coffee in arestaurant he was told there was trouble at the airport job. Since Caruolowas not an officer in Respondent Local and had no authority or apparent au-thority from it or from Respondent White, his action in threatening Lamantiais not attributable to Respondents.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in Section III, above,occurring inconnection with the operations of Galmnino,described in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V THE REMEDY.It has been found that Respondents have committed unfair labor practices inviolation of Section 8 (b) (2) and Section 8 (b) (1) (A)of the Act by con-tinuing to enforce and give effect to invalid union-security clauses in a contract,by operating a hiring-hall referral-card system in their dealings with Gam-mino which requires employees who are not members of Respondent Local toobtain referral cards and pay working assessments to Respondent Local, andby causing Gammino to discriminate against John Lamantia in the tenure of hisemployment.Itwill therefore be recommended that Respondents cease anddesist from such practices and take certain affirmative action designed toeffectuate the policies of the Act.It will be recommended that Respondent Local and Respondent White notifyGammino in writing that they will no longer demand enforcement of any con-tractual clauses with it or any hiring-hall practice which require union clearanceas a prerequisite to hiring,membership within 3 days as a condition of employ-ment, and payment of working'assessments.Itwill be recommended also thatRespondents write Gammino,furnishing a copy to Lamantia,stating that theywithdraw all objections to the employment of Lamantia by Gammino.Respondents contend they should not be ordered to neutralize the harm theyhave caused Lamantia by payment of back pay to him, because he could not havecontinued working for Gammino without a license to operate the rig in RhodeIsland.They contend in effect that to order them to take any action towardsLamantia's reinstateynent or to order them to make him whole for any loss he hassuffered would be causing them to violate or cause the violation of the licensinglaw of Rhode Island.' It is not felt that this would be so.The overwhelmingpreponderance of the evidence in the case indicates that the licensing questionwas not thought of at the time of the hire and discharge of Lamantia,by anyonehaving to do with the matter, and that had Adams not arrived on the scene witha referral card Lamantia would have continued working for Gammino for anICf. Texas Company v.N. L R. B.,120 F. 2d 186(C. A9) ; N.L R B. v.U. S. TruckCo, Inc.,124 F. 2d 887(C. A. 6). 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDindefinite period oftime.It is appropriateto orderRespondents,therefore, tomake him wholefor the damagetheyhave doneLamantiaby-payingto him suchback pay as he would haveearned but for the discriminationthey causedagainsthim. It is appropriate also todirectRespondentsto notify Gammino that theywithdraw all objections to the employment of John Lamantiaby Gammino.Suchnotification,plus makinghim whole, will serve to correctthe harm doneLamantiawhen Respondents caused his discharge.Such notificationwill notcause theviolation of any law of the State of RhodeIsland.Whether there-after Gammino chooses to reinstate Lamantia and employ him along with itsother engineers who lack State licenses,or chooses to insistthatall its operatorsget licenses upon pain of discharge,is a matter for Gammino to decide. In anycase ordering Respondents to make amends for their action against Lamantiacauses no violation of State law.Upon thebasis of the foregoing findings of fact, and upon the entire recordin the case,I make the following:CONCLUSIONS OF LAW1.M. A. Gammino Construction Co. is engaged in commerce within themeaning of Section 2 (6) and(7) of the Act.2.TheRespondentUnion, Local57, International Union of Operating Engi-neers, is a labor organization within the meaning of Section 2(5) of the Act.Respondent JohnWhite is itsagent within the meaning of Section 8 (b) of theAct.3.By continuing to enforceand give effect to the illegalunion-security clausesin the 1946 contractwith M. A. Gammino Construction Co. and theworkingrules, Respondents,and each of them, have sinceFebruary5, 1950,engaged inand are engaging in unfair labor practiceswithin themeaning of Section 8 (b)(2) andSection 8 (b) (1) (A) of the Act.4.By operating the present hiring-hall referral-card system,which requiresnonmembers of RespondentLocal to obtainreferral cards from RespondentLocal and pay it weeklyworking assessments in order to work for Gammino,Respondents,and eachof them, haveengaged in and are engaging in unfairlaborpracticeswithinthe meaning of Section 8 (b) (2) and Section 8 (b) (1)(A) of the Act.5.By causing M. A. GamminoConstruction Co. todiscriminate against JohnLamantia,an individual,in the hire and tenure of his employment, RespondentUnion and Respondent White, and each of them, have engaged in and are en-gaging in unfair labor practices within the meaning of Section'8(b) (2) andSection 8(b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]SYRACUSE FOUNDRY, INC.andINTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERS, CIO.Case No. 3-CA-267.De-cember11, 1951Decision and OrderOil July 11, 1951, Trial Examiner StephenS. Beanissued his Inter-mediate Report inthe above-entitled proceeding, finding that the Re-97 NLRB No. 64.